Appeal by the defendant from a resentence of the Supreme Court, Queens County (Módica, J.), imposed February 1, 2012, upon his conviction of assault in the first degree (two counts), the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on August 25, 2000.
Ordered that the resentence is affirmed.
*919Inasmuch as the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required period of postrelease supervision did not violate the double jeopardy and due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Jiggetts, 108 AD3d 641 [2013]; People v Wheeler, 108 AD3d 646 [2013]; People v Dawkins, 87 AD3d 550 [2011]; People v Harris, 86 AD3d 543 [2011]).
Further, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Skelos, J.P., Hall, Cohen and Hinds-Radix, JJ., concur.